Case 9:08-cv-80736-KAM Document 454 Entered on FLSD Docket 05/13/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 08-80736-CIV-MARRA

  JANE DOE 1 AND JANE DOE 2,
  Petitioners,
  vs.
  UNITED STATES,
  Respondent.
  ________________________________/

                                               ORDER

         This cause is before the Court upon the Government’s Notice of Proposed Procedures for

  the Determination of a Remedy (DE 451), Jane Doe 1 and Jane Doe 2's Position on the

  Procedures to be Followed to Determine a Remedy for the Government’s Violation of the Crime

  Victims’ Rights Act (DE 452) and Intervenor Jeffrey Epstein’s Submission Regarding the

  Procedure to Determine Remedy (DE 453). The Court has carefully considered the submissions

  and is otherwise fully advised in the premises.

         Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

         1)      Within 30 days of the entry of this Order, Petitioners will file their submission on

                 proposed remedies. Because Petitioners have initiated this civil case, they must

                 make a demand for the relief they seek. See Fed. R. Civ. P. 8(a)(3). As the

                 Defendant, the Government should be allowed to respond to Petitioners’ demand

                 for relief. Petitioners may submit affidavits or declarations in support of their

                 proposed remedy.

         2)      The Government shall have 30 days to respond to Petitioners’ submission. The

                 Government may submit any affidavits or declarations in support of its position.

                 If the Government wishes to obtain input from victims, they may contact any
Case 9:08-cv-80736-KAM Document 454 Entered on FLSD Docket 05/13/2019 Page 2 of 3



                 victims not represented by counsel at any time. With respect to victims

                 represented by counsel, the Government may only contact those individuals with

                 the consent of their counsel.

         3)      Petitioners may file their reply, and any counter-affidavits or declarations, within

                 15 days of the filing of the Government’s brief.

         4)      Intervenor Epstein may file his brief within 30 days from the date Petitioners’

                 brief is filed.1 Epstein may file affidavits or declarations in support of his position.

                 Petitioners may file a reply within 15 days. After seeing the Government’s brief,

                 Epstein may seek leave to respond to the Government’s submission to address any

                 issues raised by the Government which were not addressed in his response to

                 Petitioners’ brief. In seeking such leave, Epstein must explain why his response

                 to Petitioners’ brief does not adequately address the issue or issues raised in the

                 Government’s brief to which he seeks to reply.

         5)      The Court has no objection to parties attempting to mediate this dispute. Epstein

                 may participate in the mediation. The mediation will be arranged between

                 counsel of the parties and intervenor. The date, time and location of the mediation

                 will be subject to an order of confidentiality.

         6)      The Court will not permit further discovery in this case.



         1
           Epstein’s submission seeks to file a more substantive response to Petitioners’
  submission. Such a filing is not necessary for the Court to decide how to proceed. To the extent
  Epstein wishes to challenge any assertions made by Petitioners in their recent submission that
  may address the merits of the case, the Court will not consider those assertions in resolving the
  remaining issues. All of the parties will be given ample opportunity to respond to the issues on
  the merits.

                                                    2
Case 9:08-cv-80736-KAM Document 454 Entered on FLSD Docket 05/13/2019 Page 3 of 3



         7)      Intervenor Epstein’s Submission Regarding the Procedure to Determine Remedy

                 (DE 453) was inadvertently filed as a motion and shall be terminated for statistical

                 purposes.

         DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County,

  Florida, this 13th day of May, 2019.

                                               ______________________________________
                                               KENNETH A. MARRA
                                               United States District Judge




                                                  3
